Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

i) Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 14, 15, 25, 26, 28, 41, 42, 52 and 53 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 43, 44, 45,46, 49, 52, 53, 54, 55, 57, and 55 (typo,it should be 58) of copending Application No. US 2021/0135689 (16/640,918) (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

ii) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim(s): a) 1, 2, 3, 4 and 5; b) 1, 14, 28, 41, 15, 25 and 26; and c) 1, 7, 13, 5, 11, 6 and 12 of US patent #: a) 11,159,179; b) 11,212,037; and c) 11,152,959 contain(s) every element of claim(s)  a) 1, 14, 25, 26, 28, 41, 52 and 53; b) 1, 4, 5, 2 and 3; and c) 1, 14, 28, 41, 15, 42, 25, 52, 26 and 53 of the instant application and as such anticipate(s) claim(s) a) 1, 14, 25, 26, 28, 41, 52 and 53; b) 1, 4, 5, 2 and 3; and c) 1, 14, 28, 41, 15, 42, 25, 52, 26 and 53 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 14, 16-26, 28, 41-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim(s) 1, 14, 28 and 41 recite(s) the limitations:
“performing polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein:
the K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length;
a size of the information sequence Sn is greater than or equal to K; and
the information sequence Sn is optimized for the specific value of the code length (N)” without significantly more.  These claims are directed to abstract idea.
Claim(s) 1 and 28 does/do not include(s) any additional elements.  Claims 14 and 41 include(s) additional elements that either in combination or alone are sufficient to amount to significantly more than the judicial exception because additional elements “polar encoder” and “polar decoder” are generic computer components performing generic computer functions used in computer applications.  Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system.  These additional elements do not integrated the abstract idea into a practical application because they do not imposes any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.

	Dependent claims 16-26, 43-53 recite no additional limitation that would amount to significantly more than the abstract idea defined in independent claims 14 and 41 as discussed above.

	Accordingly, for the reasons provided above, claims 1, 14, 16-26, 28, 41 and 43-53 are directed to an abstract idea, hence, not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-15, 25-26, 28, 41-42 and 52-53, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (US 2017/0047947).
A per claims 1 and 14, Hong et al disclose a method of operation of a transmit node in a wireless communication system (Fig. 1, TX Node 12), the method comprising:
performing polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits (Fig. 1, Polar encoder 14), wherein:
the K information bits are mapped to the first K bit locations in an information sequence SN, the information sequence SN being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length (paras. [0055], and [0056]);
a size of the information sequence SN is greater than or equal to K (para. [0056]; and
the information sequence SN is optimized for the specific value of the code length (N) (para. [0056]: the optimization is performed according to the mutual information).
As per claim 15, the teaching of Hong et al have been discussed above.  Hong et al further comprising a transmitter operable to transmit the set of polar-encoded information bits (Fig. 1, Transmitter 16, para. [0005]).

As per claims 25, the teaching of Hong et al have been discussed above.  Hong et al further disclose wherein the transmit node is a radio access node in a wireless communication system (para. [0038]).

As per claim 26, the teaching of Hong et al have been discussed above.  Hong et al further disclose wherein the transmit node is a wireless communication device in a wireless communication system (para. [0005]).

As per claims 28 and 41, Hong et al disclose a method of operation of a receive node in a wireless communication system (Fig. 1, RX Node 18, the method comprising:
performing polar decoding of a set of polar encoded information bits to thereby generate a set of K information bits (Fig. 1, Polar decoder 20), wherein:
the K information bits are mapped to the first K bit locations in an information sequence SN, the information sequence SN being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length (paras. [0055] and [0056]);
a size of the information sequence SN is greater than or equal to K (para. [0056]); and
the information sequence SN is optimized for the specific value of the code length (N) (para. [0056], the optimization is performed according to the mutual information).

As per claim 42, the teaching of Hong et al have been discussed above.  Hong et al further comprising receiving the set of polar- encoded information bits (Fig. 1, para. [0038], Receiver 22).

As per claim 52, the teaching of Hong et al have been discussed above.  Hong et al further disclose wherein the transmit node is a radio access node in a wireless communication system (para. [0038]).

As per claim 53, the teaching of Hong et al have been discussed above.  Hong et al further disclose wherein the transmit node is a wireless communication device in a wireless communication system (para. [0005]).

				References Cited by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0177309 (Jang et al), disclose an information transmission method comprises: a step of identifying at least one bit for polar coding; a step of identifying a first sequence which corresponds to a length of the at least one bit and has a length of 2N; a step of encoding the information bit through the polar coding on the basis of the first sequence; and a step of transmitting the encoded information, wherein the first sequence is arranged as an index in which at least a portion of the sequences are symmetrical to each other about the center of the first sequence.
2018/0278268 (Jeong et al), disclose a method and an apparatus for generating a sequence for a polar code for use in a communication system and a method and an apparatus for transmitting data using the same. The method according to the embodiment of the present disclosure is a method for transmitting data using a polar code including: generating a single polar code sequence for transmitting the data; coding the data using the generated single polar code sequence; and transmitting the polar-coded data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111